DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species D in the reply filed on 11/17/2020 is acknowledged.
Claims 22-23, 25, and 39-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application EP15186460.0 filed on 9/23/2015. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21, line 5 and line 6 objected to because of the following informalities:   
Line 5 recites “the signals output”. The signals output is referred to as the output signals in line 3. Appropriate correction is required. Examiner suggests replacing “the signals output” with “the output signals” in order to keep the claim terminology consistent and clear. 
Line 5 recites “the signals”. The signals is referred to as the output signals in line 3. Appropriate correction is required. Examiner suggests replacing “the signals” with “the output signals” in order to keep the claim terminology consistent and clear. 
Claim 26, line 3-4 objected to because of the following informalities:   
Line 3-4 recites “the attached drug delivery device”. The attached drug delivery device is referred to as the drug delivery device in claim 21. Appropriate correction is required. Examiner suggests replacing “the attached drug delivery device” with “when the drug delivery device is attached to the supplementary device the drug delivery device” in order to keep the claim terminology consistent and clear. 
Claim 27, line 3-4 objected to because of the following informalities:   
Line 3-4 recites “the processor is configured to cause an indication to be output which informs a user regarding a dwell time of the drug delivery device”. This is grammatically incorrect.  Examiner suggests replacing “the processor is configured to cause an indicated to be output which informs a user regarding a dwell time of the drug delivery device” with “the processor is configured to cause an indication to be outputted which informs a user regarding a dwell time of the drug delivery device”.
Claim 28, line 2-3, and line 3-4 objected to because of the following informalities:   
Line 2-3 recites “the indication to be output”. This is grammatically incorrect.  Examiner suggests replacing “the indication to be output” with “the indication to be outputted”.
Line 3-4 recites “the graphical elements”. The graphical elements are referred to as the at least one graphical elements in line 3. Appropriate correction is required. Examiner suggests replacing “the graphical elements” with “the at least one graphical elements” in order to keep the claim terminology consistent and clear. 
Claim 35, line 4 objected to because of the following informalities:   
Line 4 recites “the signals output from the outer needle cap sensor”. The signals output from the outer needle cap sensor is referred to as the output signals in line 3. Appropriate correction is required. Examiner suggests replacing “the signals output from the outer needle cap sensor” with “the output signals from the outer needle cap sensor” in order to keep the claim terminology consistent and clear. 
Claim 36, line 3-4 objected to because of the following informalities:   
Line 3-4 recites “an alarm signal to be output”. This is grammatically incorrect.  Examiner suggests replacing “an alarm signal to be output” with “an alarm signal to be outputted”.
Claim 37, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “the alarm signal to be output”. This is grammatically incorrect.  Examiner suggests replacing “the alarm signal to be output” with “the alarm signal to be outputted”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 34,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24, 27-33, and 38 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulevitch (U.S. PG publication 20110313349).
In regard to claim 21,
Krulevitch discloses a supplementary device (figure 3, item 102) configured to be attached to a drug delivery device (figure 3, item 124; paragraph [0050]; see position of supplementary device shown in figure 4), the supplementary device comprising: 
a non-contact sensor (figure 5, item 114; paragraph [0054], line 25-44: wherein sensor 114 is a magnetic displacement sensor; Examiner notes sensor 114 does not directly contact item 120 and is construed as a non-contact sensor) configured to output signals indicative of a position of a moveable component (figure 5, item 120 and 190) within the drug delivery device (paragraph [0054]), and 

In regard to claim 24,
Krulevitch discloses the supplementary device according to claim 21, wherein the non-contact sensor is a Hall sensor (paragraph [0054], line 25-44: wherein sensor 114 is a magnetic displacement sensor; Examiner notes as disclosed on page 16, line 1-2 of Applicants disclosure a hall sensor is also referred to as a Hall Effect sensor or magnetic sensor) configured to measure a magnetic field produced by the moveable component within the drug delivery device (paragraph [0054] and [0083]; Examiner notes “configured to measure a magnetic field produced by the moveable component within the drug delivery device” is an intended use limitation and the hall sensor of Krulevitch is fully capable of the claimed function).
In regard to claim 27,
Krulevitch discloses the supplementary device according to claim 24, wherein upon determining that the drug delivery device has changed from the pre-activation state to the post- activation state, the processor is configured to cause an indication to be output which informs a user regarding a dwell time of the drug delivery device (paragraph [0096] and [0085]; Examiner notes as disclosed on page 6, line 26-27 of Applicant’s disclosure the dwell time is construed as the holding time after the end of injection).
In regard to claim 28,
Krulevitch discloses the supplementary device according to claim 27, wherein the supplementary device further comprises a display unit (paragraph [0096]: wherein the add on module displays a countdown; paragraph [0054], line 11-15: wherein a display is provided) and wherein causing 
In regard to claim 29,
Krulevitch discloses the supplementary device according to claim 21, wherein the supplementary device further comprises at least one memory (memory; paragraph [0048] and [0054]) and wherein the processor is configured to cause information relating to a last performed injection operation to be stored in the memory upon determining that the drug delivery device has changed from the pre-activation state to the post-activation state (paragraph [0048]; [0075]; [0085]), wherein the information comprises at least a time stamp associated with the last performed injection operation (paragraph [0048]: wherein the date and time of the injection is stored in memory).
In regard to claim 30,
Krulevitch discloses the supplementary device according to claim 29, wherein the information further comprises a medicament dose amount and a medicament type (paragraph [0048]).
In regard to claim 31,
Krulevitch discloses the supplementary device according to claim 21, wherein the processor has access to or is configured to calculate a time of next injection (paragraph [0092] and [0088]; Examiner notes the processor has access to the time of next injection) and is further configured to produce a reminder signal when the time of next injection occurs (paragraph [0088]).
In regard to claim 32,
Krulevitch discloses the supplementary device according to claim 31, wherein the processor has access to or is configured to calculate a medical regimen associated with a user of the supplementary device (paragraph [0092] and [0088]; time of next injections which the user is alerted if the injections have been missed or duplicated), the medical regimen comprising at least a series of times at which an injection operation is due to be performed (paragraph [0092] and [0088]; time of next injections which 
In regard to claim 33,
Krulevitch discloses the supplementary device according to claim 31, wherein the supplementary device further comprises a wireless unit (paragraph [0054], line 11-20) for transmitting data to at least one external devices (data management unit/meter; paragraph [0054]) and wherein the supplementary device is further configured to send the reminder signal to the at least one external devices (Examiner notes wherein the supplementary device is further configured to send the reminder signal to the at least one external devices is an intended use limitation and the supplementary device of Krulevitch is fully capable of functioning as claimed as supported in paragraph [0088] and [0092]) .
In regard to claim 38,
Krulevitch discloses the supplementary device according to claim 21, wherein the drug delivery device (figure 3, item 124) is a powered auto-injector (paragraph [0045]: wherein the injector is a mechanically powered pen).
Claims 21, 24, 35-36 and 38 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (U.S. PG publication 20140243750).
In regard to claim 21,
Larsen discloses a supplementary device (figure 13A, item 201) configured to be attached to a drug delivery device (figure 13c, item 120; see position of supplementary device in figure 13C), the supplementary device comprising: 
a non-contact sensor (figure 13A, item 207; Examiner notes the sensor is considered a non-contact sensor since the sensor does not directly contact the piston rod) configured to output signals 
a processor (processor included in ring formed measuring unit 201) configured to receive the signals output from the non-contact sensor (paragraph [0009], [0133]-[0134]; [0136]) and to determine based on the signals whether the drug delivery device is in a pre-activation state (position of piston rod prior to injection) or a post-activation state (position of piston rod after injection; paragraph [0133], [0055], [0017]).
In regard to claim 24,
Larsen discloses the supplementary device according to claim 21, wherein the non-contact sensor (figure 13A, item 207) is a Hall sensor (paragraph [00134] wherein magnetometers are magnetic sensors; Examiner notes as disclosed on page 16, line 1-2 of Applicants disclosure a hall sensor is also referred to as a Hall Effect sensor or magnetic sensor) configured to measure a magnetic field produced by the moveable component within the drug delivery device (paragraph [0009] and [0134]).
In regard to claim 35,
Larsen discloses the supplementary device according to claim 21, wherein the supplementary device further comprises an outer needle cap sensor (sensor that senses when cap 210 is attached/detached as disclosed in paragraph [0134] and [0136]) configured to output signals indicative of whether an outer needle cap (figure 13B, item 210) is attached to the drug delivery device (paragraph [0134]) and wherein the processor is configured to receive the signals output from the outer needle cap sensor and to determine whether the outer needle cap is attached or not attached (paragraph [0134]).
In regard to claim 36,
Larsen discloses the supplementary device according to claim 35, wherein if the processor determines that the drug delivery device is in the post-activation state and that the outer needle cap is 
In regard to claim 38,
Larsen discloses the supplementary device according to claim 21, wherein the drug delivery device (figure 13c, item 120) is a powered auto-injector (paragraph [0024] and [0133]; Examiner notes the auto-injector is mechanically powered).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch (U.S. PG publication 20110313349) further in view of Larsen (U.S. PG publication 20140243750).
In regard to claim 26,
Krulevitch discloses the supplementary device according to claim 24.

Larsen teaches wherein the supplementary device (figure 18A, item 801) further comprises a capacitive sensor (figure 18B, item 803; paragraph [0152]) and wherein components of the capacitive sensor are arranged within the supplementary device such that the attached drug delivery device (figure 18A, item 810) forms at least a part of a dielectric layer of the capacitive sensor (paragraph [0152]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krulevitch to include wherein the supplementary device further comprises a capacitive sensor and wherein components of the capacitive sensor are arranged within the supplementary device such that the attached drug delivery device forms at least a part of a dielectric layer of the capacitive sensor, as taught by Larsen, for the purpose of enabling identification of exactly what drug delivery device and drug type the supplementary device is fitted on when the drug delivery device contains a 2D barcode (paragraph [0152] of Larsen).
In regard to claim 34,
Krulevitch discloses the supplementary device according to claim 21.
Krulevitch fails to disclose wherein the supplementary device further comprises an optical sensor configured to read information visible on a housing of the injection device, the information identifying a medicament contained in the drug delivery device.
Larsen teaches wherein the supplementary device (figure 14A, item 301) further comprises an optical sensor (figure 14A, item 309) configured to read information visible on a housing of the injection device (see 112 rejection above for claim interpretation; paragraph [0137]), the information identifying a medicament contained in the drug delivery device (paragraph [0141] and [0137]).
. 
Claim 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. PG publication 20140243750).
 In regard to claim 26,
Larsen discloses the supplementary device according to claim 24.
A first embodiment of Larson fails to disclose wherein the supplementary device further comprises a capacitive sensor and wherein components of the capacitive sensor are arranged within the supplementary device such that the attached drug delivery device forms at least a part of a dielectric layer of the capacitive sensor.
A second embodiment of Larsen teaches wherein the supplementary device (figure 18A, item 801) further comprises a capacitive sensor (figure 18B, item 803; paragraph [0152]) and wherein components of the capacitive sensor are arranged within the supplementary device such that the attached drug delivery device (figure 18A, item 810) forms at least a part of a dielectric layer of the capacitive sensor (paragraph [0152]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Larsen to include wherein the supplementary device further comprises a capacitive sensor and wherein components of the capacitive sensor are arranged within the supplementary device such that the attached drug delivery device forms at least a part of a dielectric layer of the capacitive sensor, as taught by the second 
In regard to claim 34,
Larsen discloses the supplementary device according to claim 21.
A first embodiment of Larsen fails to disclose wherein the supplementary device further comprises an optical sensor configured to read information visible on a housing of the injection device, the information identifying a medicament contained in the drug delivery device.
A second embodiment of Larsen teaches wherein the supplementary device (figure 14A, item 301) further comprises an optical sensor (figure 14A, item 309) configured to read information visible on a housing of the injection device (see 112 rejection above for claim interpretation; paragraph [0137]), the information identifying a medicament contained in the drug delivery device (paragraph [0141] and [0137]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Larson to include wherein the supplementary device further comprises an optical sensor configured to read information visible on a housing of the injection device, the information identifying a medicament contained in the drug delivery device, as taught by the second embodiment of Larsen, for the purpose of capturing information provided for a given drug cartridge that has a unique code (paragraph [0141] and [0137] of Larsen). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. PG publication 20140243750) further in view of Mukai (U.S. PG publication 20160015910).
In regard to claim 37,
Larsen discloses the supplementary device according to claim 36.

Mukai teaches wherein causing the alarm signal to be output comprises causing the supplementary device (structure shown in figure 2 not including cap 3 or syringe 5) to emit at least one sounds (paragraph [0080]) and/or to display at least one indications on a display unit (figure 1, item 19; paragraph [0080]) of the supplementary device.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Larson to include wherein causing the alarm signal to be output comprises causing the supplementary device to emit at least one sounds and/or to display at least one indications on a display unit of the supplementary device, as taught by Mukai, for the purpose of effectively notifying the user to attach the cap (paragraph [0080] of Mukai). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783        
/AMBER R STILES/Primary Examiner, Art Unit 3783